Citation Nr: 0613466	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-34 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to August 1990 and January 1991 to February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
hepatitis C.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in October 2005.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

In February 2004, the RO denied the veteran service 
connection for hepatitis C.  It was indicated that the 
veteran had not been exposed to any verifiable risk factors 
during her period of active duty service.  Private medical 
records associated with the claims folder reveal that in 
August 1963, the veteran was diagnosed with hepatitis.  It 
was noted in the veteran's April 1986 Report of Medical 
History, upon entrance to the service, that she had 
previously been involved with drug use approximately 10 years 
ago, which included cocaine and Valium.  A review of the 
veteran's service medical records reveals that in March 1990, 
she was diagnosed with chlamydia, a sexually transmitted 
disease.  This was apparently overlooked at the RO.  The 
veteran has never been afforded a thorough VA medical 
examination.  Thus, the veteran should be afforded a VA 
examination to determine whether hepatitis C preexisted 
service and was aggravated by service, or whether it is 
related to her service.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  As this case is being remanded for other reasons, 
the RO now has the opportunity to provide the veteran proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the hepatitis C service 
connection claim on appeal, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The veteran should be afforded a VA 
examination by a physician knowledgeable in 
blood disorders. All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.   

The examiner is to provide an opinion 
regarding the etiology of the Hepatitis C.  
The examiner should indicate whether it is 
at least as likely as not that the 
Hepatitis C is the result of sexually 
transmitted diseases, and if so, is it due 
to exposure during service, prior to 
service, or after service; OR is hepatitis 
C due to any confirmed cocaine abuse, or 
other drug abuse; OR is it due to claimed 
vaccinations given by air injection guns 
during service; OR is it due to the August 
1963 diagnosis of hepatitis, and if so, was 
hepatitis aggravated beyond its normal 
progression due to the veteran's active 
service, OR is hepatitis C due to another 
source, and if so , what is the source.  
The physician's opinion must include 
adequate reasons and bases  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without good 
cause shown may have adverse effects on her 
claim.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

